EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY Name of the Company Jurisdiction of Organization APP China Specialty Minerals Pte Ltd. Singapore ASMAS Agir Sanayi Malzemeleri Imal ve Tic. A.S. Turkey Barretts Minerals Inc. Delaware Double A Specialty Minerals Co., Ltd. Thailand Gold Lun Chemicals (Zhenjiang). China Gold Sheng Chemicals (Zhenjiang) Co., Ltd. China Gold Zuan Chemicals (Suzhou) Co., Ltd. China Hi-Tech Specialty Minerals Company, Limited Thailand Minerals Technologies do Brasil Comercio é Industria de Minerais Ltda. Brazil Minerals Technologies Europe N.V. Belgium Minerals Technologies Holdings Inc. Delaware Minerals Technologies Holdings Ltd. United Kingdom Minerals Technologies India Private Limited Minerals Technologies Mexico Holdings, S. deR. L. de C.V. India Mexico Minerals Technologies South Africa (Pty) Ltd. South Africa Mintech Canada Inc. Canada Mintech Japan K.K. Japan Minteq Australia Pty Ltd. Australia Minteq B.V. The Netherlands Minteq Europe Limited. Ireland Minteq International GmbH Germany Minteq International Inc. Delaware Minteq International (Suzhou) Co., Ltd. China Minteq Italiana S.p.A. Italy Minteq Kosovo LLC. Kosovo Minteq Magnesite Limited Ireland Minteq Shapes and Services Inc. Delaware Minteq UK Limited. United Kingdom MTI Bermuda L.P. Bermuda MTI Holdings GmbH Germany MTI Holding Singapore Pte. Ltd. Singapore MTI Holdco I LLC Delaware MTI Holdco II LLC Delaware MTI Netherlands B.V. Netherlands MTI Ventures B.V. Netherlands MTX Finance Inc. Delaware MTX Finance Ireland Ireland Performance Minerals Netherlands C.V. Netherlands PT Sinar Mas Specialty Minerals Indonesia Rijnstaal U.S.A., Inc. Pennsylvania SMI NewQuest India Private Limited SMI Poland Sp. z o.o. India Poland Specialty Minerals Bangladesh Limited Bangladesh Specialty Minerals Benelux Belgium Specialty Minerals FMT K.K. Japan Specialty Minerals France s.p.a.s. France Specialty Minerals GmbH Germany Specialty Minerals Inc. Delaware Specialty Minerals India Holding Inc. Delaware Specialty Minerals International Inc. Delaware Specialty Minerals Malaysia Sdn. Bhd. Malaysia Specialty Minerals (Michigan) Inc. Michigan Specialty Minerals Mississippi Inc. Delaware Specialty Minerals Nordic Oy Ab Finland Specialty Minerals (Portugal) Especialidades Minerais, S.A. Portugal Specialty Minerals S.A. de C.V. Mexico Specialty Minerals Servicios S. de R. L. de C.V. Mexico Specialty Minerals Slovakia, spol. sr.o. Slovakia Specialty Minerals South Africa (Pty) Limited South Africa Specialty Minerals (Thailand) Limited Thailand Specialty Minerals UK Limited United Kingdom Tecnologias Minerales de Mexico, S.A. de C.V. Mexico
